          Case 4:20-cr-00081-BMM Document 44 Filed 08/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 20-81-GF-BMM

              Plaintiff,

    vs.                                       FINAL ORDER OF FORFEITURE

LANCE WINSLOW STODDARD,

              Defendant.


         THIS MATTER comes before the Court on the United States’ Motion for a

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

         1.    The United States commenced this action pursuant to 21 U.S.C.

§§ 853 and 881, 18 U.S.C. § 924(d), and Rule 32.2, Federal Rules of Criminal

Procedure.

         2.    A Preliminary Order of Forfeiture was entered on May 26, 2021.

(Doc. 38).

         3.    All known interested parties were provided an opportunity to respond

and publication has been affected as required by 21 U.S.C. § 853(n)(1). (Docs. 41,

41-1).




                                          1
             Case 4:20-cr-00081-BMM Document 44 Filed 08/19/21 Page 2 of 2



         4.      It appears there is cause to issue a forfeiture order under 21 U.S.C.

§§ 853 and 881, 18 U.S.C. § 924(d), and Rule 32.2, Federal Rules of Criminal

Procedure.

         IT IS ORDERED:

         THAT the Motion for Final Order of Forfeiture is GRANTED;

         THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 21 U.S.C. §§ 853 and 881, 18 U.S.C. § 924(d), and

Rule 32.2, Federal Rules of Criminal Procedure, free from the claims of any other

party:

         •       Personal money judgment in the amount of $10,000.00;

         •       Para USA, incorporated manufactured, model Expert, semi-automatic
                 pistol, .45 ACP caliber, with serial number 005537NW; and

         •       Carl Walther GmbH manufactured, model P22, semi-automatic pistol,
                 .22LR caliber, with an obliterated serial number.

         THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

         DATED this 19th day of August 2021.




                                              2
